Citation Nr: 1622880	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  06-26 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for residuals of a duodenal ulcer.  
			

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 







INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from October 1973 to March 1974.  
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO continued a 10 percent evaluation for the Veteran's service-connected duodenal ulcer.  

The Board remanded the issue on appeal for further development in August 2010.  Subsequently, the RO issued a rating decision in January 2012 and increased the evaluation to 20 percent effective from December 24, 2003.  Nevertheless, the issue remained in appellate status, as the maximum schedular rating was not assigned.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board remanded the issue on appeal for further development in October 2012 and May 2013.  The Board subsequently denied the claim in April 2014.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Order, the Court granted a Joint Motion for Remand (Joint Motion) filed by the parties to vacate and remand the April 2014 Board decision.

In February 2015 and August 2015, the Board once again remanded the claim for further development.  The case has since been returned to the Board for further review.  

The Board notes that the Veteran requested a hearing before the Board in an August 2006 substantive appeal.  However, he subsequently withdrew that request.  See September 2006 substantive appeal.  Therefore, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(e) (2015). 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains a January 2012 supplemental statement of the case and VA medical records dated from May 2004 to January 2014.  The remaining records are either duplicative of the documents in VBMS or not relevant to the issue on appeal.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board sincerely regrets the delay, the claim of entitltement to an evaluation in excess of 20 percent for residuals of a duodenal ulcer must be remanded so as to ensure substantial compliance with the Board's prior remand directives.  

In the November 2014 Joint Motion, the parties agreed that the Board erred by not ensuring compliance with its May 2013 remand directives.  Specifically, the Joint Motion indicated that the Board should remand the Veteran's claim to obtain a new VA examination or opinion that adequately addressed the absence or presence of standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss.  The Joint Motion also directed that the VA examination or opinion should address the impact, if any, that the duodenal ulcer has on the Veteran's occupational ability.  

In February 2015, the Board remanded the Veteran's claim to obtain an additional VA examination and medical opinion in accordance with the November 2014 Joint Motion.  In August 2015, the Board once again remanded the claim to ensure compliance with its prior remand directives.  In particular, the Board directed the VA examiner to comment on the absence or presence of standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia, and weight loss throughout the pendency of the appeal.  Subsequently, the Veteran was afforded a VA examination in October 2015.  However, the Board finds that the examination and opinion are inadequate.

Initially, the Board notes that the October 2015 VA examination report reflects that the examiner reviewed the records located in VBMS.  However, there is no indication that the examiner reviewed the numerous relevant VA medical records located in the Virtual VA electronic claims file. 

Additionally, the October 2015 VA examiner failed to address all of the symptoms identified in the Board remand directives.  In particular, the examiner failed to comment on the absence or presence of melena.  Additionally, the examiner noted that the Veteran did not have anemia.  However, the examiner did not address the relevance, if any, of the VA medical records showing assessments of mild anemia.  See, e.g., February 2013, March 2013, and July 2013 VA medical records.  Moreover, the examiner's opinion does not adequately address the severity of the Veteran's symptoms throughout the entire period on appeal.  Rather, the opinion provided by the examiner appears to focus merely on the Veteran's initial diagnosis and current condition. 

Furthermore, the Board directed the examiner to specifically comment on the impairment of the Veteran's health due to his service-connected duodenal ulcer throughout the pendency of the claim, to include the number of incapacitating episodes.  In response, the October 2015 VA examiner indicated that the Veteran did not have incapacitating episodes as a result of the duodenal ulcer.  However, the examiner failed to reconcile this finding with the prior VA examinations of record.  In particular, a December 2013 VA examiner noted that the Veteran was diagnosed with a duodenal ulcer in 1974 and indicated that the Veteran had four or more incapacitating episodes per year due to signs or symptoms of a stomach or duodenum condition.  

The October 2015 VA examination report also appears internally inconsistent.  In this regard, the examiner reported that the Veteran's stomach or duodenum condition impacted his ability to work.  In so finding, he noted that the Veteran reported symptoms of abdominal pain at least five days per week, bloating, and rare episodes of vomiting.  However, the examiner subsequently reported that the Veteran's service-connected duodenal ulcer did not cause limitations in living or work and indicated that the duodenal ulcer symptoms were controlled by medication.  The examiner did not provide sufficient rationale to explain the apparent contradiction.  

Moreover, the Board notes that the VA examination reports of record appear to provide conflicting opinions regarding the symptoms attributable to the Veteran's duodenal ulcer.  In February 2005, the VA examiner noted a diagnosis of a history of duodenal ulcer with residual functional disability as described in the examination report.  The report specifically noted symptoms such as abdominal colic and distention, nausea, vomiting, and diarrhea.  However, subsequent VA medical opinions attributed the Veteran's symptoms to other conditions.  For example, in April 2015, the VA examiner reported that the Veteran had episodes of upper gastrointestinal symptoms that were not the result of his healed duodenal ulcer.  Rather, the examiner attributed the Veteran's symptoms to his persistent coughing of mucous and mild antral gastritis.  Additionally, the Board notes that the October 2015 VA examination report does not fully address this issue.  

In light of the foregoing, the Board finds that a remand is necessary to obtain a fully adequate VA medical opinion that complies with the Board's prior remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any outstanding VA medical records, to include any records from the Philadelphia VAMC dated from February 2016 to the present.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination by a VA examiner who has not previously examined the Veteran to ascertain the current severity and manifestations of his service-connected duodenal ulcer, or any residuals thereof.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the electronic claims file (including records in VBMS and Virtual VA) and must state that these records were reviewed. 

The examiner should clearly delineate all pathology and symptoms attributable to the Veteran's service-connected duodenal ulcer, including the frequency, severity, and duration of such symptomatology.  

The examiner must specifically comment on the absence or presence of the following throughout the entire pendency of the appeal: standard ulcer therapy, vomiting, hematemesis, melena, manifestations of anemia and weight loss.   

The examiner must specifically comment on the impairment of the Veteran's health due to his service-connected disorder throughout the pendency of the claim, to include the number of incapacitating episodes, if any, per year, and the duration of the episodes.  

The examiner must specifically discuss what impact, if any, the duodenal ulcer has on the Veteran's occupational ability.  The Board notes that the Veteran is currently retired.  Accordingly, the examiner should comment on the functional impact the Veteran experienced when the Veteran was employed.  

If the examiner finds that the Veteran does not have an active or recurrent duodenal ulcer, the examiner must indicate whether the Veteran has any current residuals related to his previously diagnosed duodenal ulcer.  The examiner should specifically discuss whether any of the previously diagnosed gastrointestinal or digestive disorders, including gastritis and gastroesophageal reflux disease (GERD), are considered residual conditions of the Veteran's service-connected duodenal ulcer.  Any current or previously diagnosed residuals must be evaluated under the appropriate diagnostic criteria.  

If the examiner is unable to distinguish between the symptoms associated with the service-connected disability and any symptoms associated with a nonservice-connected disorder, he or she must state so in the report.

In rendering his or her opinion, in addition to the other pertinent evidence of record, the examiner should consider the following: 1) the February 2005, October 2010, December 2013, April 2015, and October 2015 VA examination findings; 2) the VA medical records dated in February 2013, March 2013, and July 2013 showing  assessments of mild anemia; 3) the December 2014 VA primary care record that noted complaints of anorexia and weight loss; 4) the VA medical records showing assessments of GERD (see, e.g., August 2004; October 2012; and March 2015 VA gastroenterology notes); 5) the August 2004 gastroenterology note showing an assessment of nonerosive gastritis with erythematous antrum and dyspepsia; 6) the October 2010 VA examination report noting a diagnosis of mild irritable bowel syndrome; and 7) the March 2015 biopsy findings showing fragments of reactive mildly inflamed oxyntic type gastric mucosa with foci of fibrosis.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  As it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




